DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 9-13, 18-21, 32, 34, 36, 37 are allowed.

The following is an examiner’s statement of reasons for allowance: the valve repair device having a strip of material forming a coaptation element that is connected to a collar with the strip being woven through two openings in the collar and having a pair of paddles also formed of the strip of material and connected to the coaptation element such that the paddles are movable between an open and closed position so they are configured to be attached to a native heart valve was found to be novel. The prior art did teach a collar attached with paddles that open and close having a strip of material through an opening in the collar, but did not teach utilizing more openings to weave material through to couple the coaptation element with the paddles. Additionally the prior art did not teach the combination of arcuate shaped openings about the central opening or aperture of the collar with a base assembly attached with the paddles that has a cap joined with a shaft that extends through the central aperture of the collar such that movement of the cap towards the collar causes the paddles to move to the closed position and movement away causes the paddles to move to an open position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.